Exhibit 10.1

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement (the “Agreement”) is
entered into by and between ARC Document Solutions, Inc. (formerly known as
American Reprographics Company), a Delaware corporation (“ARC”), as the
employer, and Kumarakulasingam Suriyakumar, a resident of California, an
individual (“Executive”), as the employee, on May 17, 2014, effective as of
February 9, 2014 (the “Effective Date”).

RECITALS

WHEREAS, ARC and Executive entered into an Amended and Restated Employment
Agreement effective as of February 9, 2014, under which Executive is employed as
Chief Executive Officer and President of ARC.

WHEREAS, the parties now wish to amend and restate the Agreement as of the
Effective Date.

Now, therefore, in consideration of the promises, covenants and agreements set
forth in this Agreement, the parties agree as follows:

1. Position and Duties

(a) ARC employs Executive as its President and Chief Executive Officer, and
Executive agrees to serve ARC in such capacity, upon the terms and conditions
set forth herein.

(b) Executive shall report to the Board of Directors of ARC (“Board”).
Executive’s primary responsibilities shall be (i) to be responsible for
developing long range corporate goals and for creating strategies to achieve
those goals, for general corporate development, and for mergers and
acquisitions, (ii) to perform other duties commonly incident to the office of
Chief Executive Officer and President of a publicly traded company, and (iii) to
perform such other duties and have such other powers as the Board shall
designate from time to time. Executive shall have the authority generally
incident and necessary to perform such duties. Executive will be the head of
ARC’s executive team.



--------------------------------------------------------------------------------

(c) During the term of this Agreement, Executive will devote substantially all
of his employment time and attention to the affairs of ARC and use his best
efforts to promote the business and interests of ARC. Executive owes a fiduciary
duty of loyalty, fidelity and allegiance to act at all times in the best
interests of ARC, and not to do any act which would injure the business,
interests, or reputation of ARC or any of its subsidiaries or affiliates.

2. Term

The term of this Agreement shall commence on the Effective Date hereof and
continue until February 9, 2017 unless otherwise terminated in accordance with
the provisions hereof; provided, however, that this Agreement will automatically
be extended on a year-to-year basis on the terms and conditions set forth
herein, including the bonus provisions of Section 3(b), unless either party
gives written notice to the other at least one hundred twenty (120) days prior
to the expiration of the term of this Agreement, which includes any extensions,
that this Agreement shall terminate at the end of such term, or extension
thereof.

3. Direct Compensation

In consideration of the services to be provided by Executive, Executive shall
receive compensation, less all applicable taxes, social security payments and
other items that ARC is required by law to withhold or deduct therefrom, as
follows:

(a) Base Salary. Executive’s annual Base Salary shall be $950,000, payable in
installments in accordance with ARC’s customary payroll procedures.

 

2



--------------------------------------------------------------------------------

(b) Incentive Bonus. During the term of this Agreement, Executive shall be
eligible to receive an annual Incentive Bonus (“Incentive Bonus”) as follows:

(i) “Adjusted EBITDA” as used herein means the net income before interest,
taxes, depreciation and amortization of ARC for the relevant fiscal year, as
well as before stock-based compensation expense, restructuring expense, goodwill
impairment and loss on extinguishment of debt. In calculating Adjusted EBITDA,
the Compensation Committee of the Board of Directors (the “Compensation
Committee”) will pro forma or otherwise exclude other unusual or infrequently
occurring items and the cumulative effect of changes in the law, regulations or
accounting rules, as identified in the financial statements, notes to the
financial statements or discussion and analysis of management. For each fiscal
year of ARC ending during the term of this Agreement, subject to approval by the
Compensation Committee and the limitation set forth in clause (iii) below,
Executive shall be eligible to receive an Incentive Bonus in an amount equal to
the dollar value resulting from the product of (a) the year over year dollar
increase in Adjusted EBITDA (“Dollar Increase”) and (b) the applicable
“Participation Percentage” as determined per the table below by the year over
year percentage increase in Adjusted EBITDA (“Percentage Increase”):

 

Year over Year Increase in Adjusted EBITDA (%)
(“Percentage Increase”)

   Participation Percentage
(% of Adjusted EBITDA Increase)

Less than 2.5%

   0%

2.5—4.9%

   20.0%

5.0—7.4%

   30.0%

7.5—9.9%

   40.0%

10.0% or greater

   50.0%

 

3



--------------------------------------------------------------------------------

The Dollar Increase is determined by subtracting the prior fiscal year’s
Adjusted EBITDA from the current fiscal year’s Adjusted EBITDA. The Percentage
Increase is determined by dividing (a) the Dollar Increase by (b) the prior
year’s Adjusted EBITDA.

For illustrative purposes only, if the current year’s Adjusted EBITDA is $72.0
million and the prior year’s Adjusted EBITDA was $68.5 million, then the Dollar
Increase would be $3.5 million and the Percentage Increase would be 5.1% ($3.5
million divided by $68.5 million) and the Participation Percentage would be 30%
(according to the above table). And the resulting eligible Incentive Bonus would
be $1.05 million (30% times $3.5 million).

No Incentive Bonus will be paid if the Percentage Increase is less than 2.5%.
The Percentage Increase will be rounded to the nearest tenth of 1 percent.

(ii) The Incentive Bonus as recommended and approved by the Compensation
Committee shall be paid no later than 90 days following the close of each fiscal
year, and shall be paid in cash or shares of ARC common stock (such shares to be
paid in either or both restricted shares or options as approved by the
Compensation Committee) or a mix of cash and shares. To the extent that such
Incentive Bonus is paid in shares of ARC common stock, such shares shall be
issued forthwith after approval by the Compensation Committee at its first
meeting in the fiscal year following the close of the fiscal year to which such
Incentive Bonus relates, but in no event shall such shares be issued later than
two and one-half months after the close of such fiscal year; provided, however,
that as a condition to receiving restricted shares of ARC common stock,
Executive must deposit with ARC on the date of issuance cash in the amount, if
any, by which the total of employee withholding taxes required to be withheld
with respect to the entire Incentive Bonus exceeds the cash portion of the
Incentive Bonus available for withholding. Unless the Compensation Committee
elects otherwise, the Incentive Bonus shall be paid pursuant to the terms of the
ARC 2014 Stock Incentive Plan. The shares of ARC common stock shall vest in
equal installments of twenty-five percent (25%) on each of the first four
anniversaries of the date of grant, subject to Executive’s continued employment
with ARC on each vesting date. To be eligible to receive an Incentive Bonus,
Executive must have been employed by ARC during the entire fiscal year to which
such Incentive Bonus relates.

 

4



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained in this Section 3(b),
any annual Incentive Bonus payable under this Section 3(b) in respect of any
given fiscal year shall be no greater than $4,000,000 (the “Maximum Annual
Incentive Bonus Payment”) or such lesser amount approved by the Compensation
Committee.

4. General Benefits

During the term of this Agreement, Executive shall be entitled to other benefits
provided by ARC to its senior executives from time to time, including but not
limited to, 401(k) and other retirement plans, deferred compensation, paid
holidays, sick leave and other similar benefits. Executive shall be entitled to
4 weeks paid vacation each calendar year accrued and vested in accordance with
ARC’s vacation policy applicable to senior management.

5. Stock Plans

In the sole discretion of the Board of Directors of ARC, Executive shall be
eligible to participate in stock option, stock purchase, stock bonus and similar
plans of ARC established from time to time by ARC.

6. Group Insurance or Benefit Plans

(a) During the term of this Agreement, Executive shall be automatically covered
by ARC group insurance programs (including any self-insured programs sponsored
by ARC), including medical, dental, vision, disability, and life, if any.
Executive’s spouse and children which are eligible for coverage may join the
insurance programs, subject to ARC’s policies and applicable laws. The premiums
for all insurance programs for Executive and Executive’s spouse and eligible
children shall be paid by ARC.

 

5



--------------------------------------------------------------------------------

(b) Provided that this Agreement has not terminated under Section 11(c) or (f),
ARC shall continue to provide to Executive, Executive’s spouse and Executive’s
eligible children, at no expense to either, medical insurance coverage under the
same group insurance or ARC-sponsored self-insurance, or equivalent coverage, as
is provided from time to time to ARC’s senior executives. Such coverage shall
continue until the first to occur of (i) medical insurance coverage being
available through another employer, or (ii), in the case of Executive’s eligible
children, the termination of eligibility under ARC’s policies and applicable
laws, or (iii) in the cases of Executive and his spouse, qualification, in each
instance, for Medicare coverage.

7. Special Benefits

Executive shall be allowed additional employer-paid benefits of his choice
(“Special Benefits”), including the lease of automobiles, social, golf or
athletic club memberships and other benefits not specifically provided for in
this Agreement, provided, however, that the annual cost to ARC shall not exceed
$10,000. Any employer taxes imposed upon ARC by reason of the furnishing of such
Special Benefits shall be included in the annual $10,000 limitation. Any unused
allowance for Special Benefits shall not be carried over to a subsequent year.

 

6



--------------------------------------------------------------------------------

8. Reimbursement of Business Related Expenses.

Executive shall be entitled to receive prompt reimbursement for reasonable
expenses incurred by him in performing services hereunder during the term of
this Agreement in accordance with the policies and procedures then in effect and
established by ARC for its employees. Executive may, at his discretion, fly
business class or first class on all airplane flights of more than one (1) hour
if Executive deems such to be appropriate for the conduct of his duties. In
addition to the Special Benefits set forth in Section 7 above, Executive shall
also be entitled to reimbursement of Executive membership dues and related
ongoing costs of appropriate professional organizations which are approved by
the Board.

9. Obligations and Restrictive Covenants.

(a) Obligations. During the term of this Agreement, Executive shall not engage
in any other employment, occupation or consulting activity for any direct or
indirect remuneration. This obligation shall not preclude Executive from:
(i) serving in any volunteer capacity with any professional, community,
industry, civic, educational or charitable organization; (ii) serving as a
member of corporate boards of directors, provided that the Board has given
written consent, and these activities or services do not materially interfere or
conflict with Executive’s responsibilities or ability to perform his duties
under this Agreement; or (iii) engaging in personal investment activities for
himself and his family which do not interfere with the performance of his duties
and obligations hereunder.

(b) Non-Competition; Non-Solicitation. The Parties hereto recognize that
Executive’s services are unique and the restrictive covenants set forth in this
Section 9 are essential to protect the business (including trade secret and
other confidential information disclosed by ARC to, learned by or developed by
Executive during the course of employment by ARC) and the good will of ARC. For
purposes of this Section 9, all references to “ARC” shall include ARC’s
predecessors, subsidiaries and affiliates. As part of the consideration for the
compensation and benefits to be paid to Executive hereunder, during the term of
this Agreement Executive shall not:

 

7



--------------------------------------------------------------------------------

(i) Engage in any business similar or related to or competitive with the
business conducted by ARC described from time to time in ARC’s Annual Report on
Form 10-K filed with the United States Securities and Exchange Commission (the
“Core Business of ARC”);

 

(ii) Render advice or services to, or otherwise assist, any other person,
association, corporation, or other entity that is engaged, directly or
indirectly, in any business similar or related to, or competitive with, the Core
Business of ARC;

(iii) Transact any business in any manner with or pertaining to suppliers or
customers of ARC which, in any manner, would have, or is likely to have, an
adverse effect upon the Core Business of ARC; or

(iv) Induce any employee of ARC to terminate his or her employment with ARC, or
hire or assist in the hiring of any such employee by any person or entity not
affiliated with ARC.

For purposes of this Agreement, “affiliate” shall mean any entity which owns or
controls, is owned or controlled by, or is under common ownership or control,
with ARC.

10. Confidentiality

Executive acknowledges that it is the policy of ARC to maintain as secret and
confidential all valuable and unique information heretofore or hereafter
acquired, developed or used by ARC relating to the business, operations,
employees and customers of ARC , which information gives ARC a competitive
advantage in the industry, and which information includes technical knowledge,
know-how or trade secrets and information concerning operations, sales,
personnel, suppliers, customers, costs, profits, markets, pricing policies, and
other confidential information and materials (the “Confidential Information”).

 

8



--------------------------------------------------------------------------------

(a) Non-Disclosure. Executive recognizes that the services to be performed by
Executive are special and unique, and that by reason of his duties he will be
given, acquire or learn Confidential Information. Executive recognizes that all
such Confidential Information is the sole and exclusive property of ARC.
Executive shall not, either during or after his employment by ARC, disclose the
Confidential Information to anyone outside ARC or use the Confidential
Information for any purpose whatsoever, other than for the performance of his
duties hereunder, except as authorized by ARC in connection with performance of
such duties.

(b) Return of Confidential Information. Executive shall deliver promptly upon
termination of employment with ARC, or at any time requested by ARC, all memos,
notes, records, reports, manuals, drawings, and any other documents, whether in
electronic form or otherwise, containing any Confidential Information, including
without limitation all copies of such materials in any format which Executive
may then possess or have under his control.

(c) Ownership of Inventions; Assignment of Rights. Executive agrees that all
information, inventions, intellectual property, trade secrets, copyrights,
trademarks, content, know-how, documents, reports, plans, proposals, marketing
and sales plans, client lists, client files and materials made by him or by ARC
(the “Work Product”) are the property of ARC and shall not be used by him in any
way adverse to the interests of ARC. Executive assigns to ARC any and all rights
of every nature which Executive may have in any such Work Product; provided,
however, that such assignment does not apply to any right which qualifies fully
under California Labor Code Section 2870. This section shall survive any
termination of this Agreement and the employment relationship between Executive
and ARC. Executive shall not deliver, reproduce or in any way allow such
documents or things to be delivered or used by any third party without specific
direction or consent of the Board. Likewise, Executive shall not disclose to
ARC, use in ARC’s business, or cause ARC to use, any information or material
that is a trade secret of others.

 

9



--------------------------------------------------------------------------------

(d) Predecessors, Subsidiaries and Affiliates. For purposes of this Section 10,
references to ARC include its predecessors, subsidiaries and affiliates.

11. Termination.

Notwithstanding any other term or provision contained in this Agreement, this
Agreement and the employment hereunder will terminate prior to the expiration of
the term of this Agreement under the following circumstances:

(a) Death. Upon Executive’s death.

(b) Disability. Upon Executive becoming “Permanently Disabled”, which, for
purposes of this Agreement, shall mean Executive’s incapacity due to physical or
mental illness or cause, which, in the written opinion of Executive’s regular
licensed physician, results in the Executive being unable to perform his duties
on a full-time basis for 6 months during a period of 12 months.

(c) Termination by ARC for Cause. Upon written notice to Executive, ARC may
terminate this Agreement for Cause, which, for purposes of this Agreement, shall
mean termination by action of the Board in its reasonable discretion because of
Executive’s:

(i) willful refusal without proper cause to perform (other than by reason of
physical or mental disability or death) the duties set forth in this Agreement
or delegated from time to time in writing by the Board, which remains
uncorrected for 30 days following written notice to Executive by the Board; or

 

10



--------------------------------------------------------------------------------

(ii) gross negligence, self dealing or willful misconduct of Executive in
connection with the performance of his duties hereunder, including, without
limitation, misappropriation of funds or property of ARC or its subsidiaries or
affiliates, securing or attempting to secure personally any profit in connection
with any transaction entered into on behalf of ARC or its subsidiaries or
affiliates, or any willful act or gross negligence having the effect of injuring
the reputation, business or business relationships of ARC or its subsidiaries or
affiliates; or

(iii) fraud, dishonesty or misappropriation of ARC business and assets that
harms the business of ARC or its subsidiaries or affiliates; or

(iv) habitual insobriety, abuse of alcohol, abuse of prescription drugs, or use
of illegal drugs; or

(v) engaging in any criminal activity involving moral turpitude; or

(vi) indictment or being held for trial in connection with a misdemeanor
involving moral turpitude or any felony; or

(vii) conviction of a felony or entry into a guilty plea that negatively
reflects on Executive’s fitness to perform the duties or harms the reputation or
business of ARC or its subsidiaries or affiliates; or

 

11



--------------------------------------------------------------------------------

(viii) any material breach of any covenants under this Agreement or other
material policy of ARC, other than under clauses (i) through (vii) of this
Section 11(c) which remains uncorrected for 30 days following written notice to
Executive by the Board.

(d) Termination by ARC without Cause. Upon written notice to Executive, ARC may
terminate this Agreement at any time without any Cause or reason whatsoever.

(e) Termination by Executive with Good Reason. Upon written notice to ARC of any
of the following “Good Reasons,” and the failure of ARC to correct the
reduction, change or breach within 30 days after receipt of such notice,
Executive may terminate this Agreement after the occurrence of

(i) a material change by ARC in the nature of Executive’s title, duties,
authorities and responsibilities set forth in this Agreement without Executive’s
express written consent; or

(ii) a reduction in the nature of Executive’s compensation as established under
this Agreement, without Executive’s express written consent; or

(iii) a material breach by ARC of any material sections of this Agreement, other
than as set forth in clauses (i) and (iii) of this Section 11(e); or

(iv) a Change of Control, as defined in Section 11(g), as a result of which
Executive is not offered the same or comparable position in the surviving
company, or is offered such position but within twelve (12) months after
Executive accepts such position, Executive’s employment is terminated either
without cause or for a Good Reason described in subsections (i) or (ii) of this
Section 11(e) or in subsection (iii) as to the employment agreement then
applicable to Executive.

 

12



--------------------------------------------------------------------------------

(f) Termination by Executive without Good Reason. Upon 45 days prior written
notice to ARC, Executive may terminate this Agreement and resign from
Executive’s employment hereunder without any Good Reason.

(g) Change of Control.

(i) For purposes of this Agreement, “Change of Control” shall mean:

(A) ARC merges or consolidates with any other corporation (other than one of
ARC’s subsidiaries), as a result of which ARC is not the surviving company, or
the shares of ARC voting stock outstanding immediately after such transaction do
not constitute, become exchanged for or converted into, more than 50% of the
Voting Shares of the merged or consolidated company (as defined below);

(B) ARC sells or otherwise transfers or disposes of all or substantially all of
its assets;

(C) Any third person or entity shall become the Beneficial Owner, as defined by
Rule 13(d)-3 under the Securities Exchange Act of 1934, in one transaction or a
series of related transactions within any 12 month period, of at least 50% of
the Voting Shares of ARC’s then outstanding voting securities.

(ii) For purposes of this Agreement, “Voting Shares” shall mean the combined
voting securities entitled to vote in the election of directors of a
corporation, including ARC, or the merged, consolidated or surviving company, if
other than ARC.

 

13



--------------------------------------------------------------------------------

12. Severance Benefits

(a) Basic Benefits. Upon expiration or termination of this Agreement for any
reason, and subject to the provisions of Section 12(e), Executive will be
entitled to: (i) payment for all Base Salary and unused vacation accrued and
prorated, but unpaid, as of the effective date of termination, provided that
payment for such amounts will be made no later than 30 days after the effective
date of termination, (ii) payment, when due, of any earned but unpaid Incentive
Bonus for the preceding fiscal year, (iii) any unreimbursed business expenses
authorized by this Agreement, provided that such reimbursement will be paid to
Executive no later than 30 days after the effective date of termination,
(iv) continuation of any benefits under Section 6(a) as required by applicable
law (e.g., COBRA), and (v) such rights as then exist with respect to then vested
stock options, restricted stock or other rights under similar plans.

(b) Termination by ARC for Cause or by Executive without Good Reason. If this
Agreement and Executive’s employment hereunder is terminated by ARC for Cause
pursuant to Section 11(c), or by Executive without Good Reason pursuant to
Section 11(f), Executive shall not be entitled to any additional payments or
benefits hereunder.

(c) Termination by ARC without Cause; Termination by Executive with Good Reason.
If this Agreement and Executive’s employment hereunder is terminated by ARC
without Cause pursuant to Section 11(d), or by Executive for Good Reason as
defined in Section 11(e), subject to Executive’s compliance with the provisions
of Section 15 below, Executive shall receive the following additional payments
or benefits:

(i) Executive’s then Base Salary paid as and when due as if this Agreement had
remained in effect until the end of the 2-year period beginning on such
termination date;

 

14



--------------------------------------------------------------------------------

(ii) Continuation of coverage and premium payments by ARC under ARC’s group
insurance programs for Executive and his eligible family members under
Section 6(a) if this Agreement had not been terminated, and thereafter under
Section 6(b) in accordance with the provisions of such Section;

(iii) Continuation of the Special Benefits under Section 7 of this Agreement if
this Agreement had remained in effect until the end of the 2-year period
beginning on such termination date; and

(iv) All unvested stock options, restricted stock or similar rights granted to
Executive shall accelerate and become vested and exercisable immediately as of
the effective date of termination.

(d) Termination because of Death or Disability of Executive. If this Agreement
and Executive’s employment hereunder is terminated under Sections 11(a) or
(b) by reason of Executive’s death or by reason of being Permanently Disabled,
Executive or his family shall be entitled to the additional benefits described
in Section 12(c)(ii) above.

(e) Parachute Payments. In the event that the severance, acceleration of stock
options and other benefits provided for in this Agreement or otherwise payable
to Executive (i) constitute “parachute payments” within the meaning of
Section 280G (as it may be amended or replaced) of the Internal Revenue Code of
1986, as amended or replaced (the “Code”) and (ii) but for this Section 12(e),
would be subject to the excise tax imposed by Section 4999 (as it may be amended
or replaced) of the Code (the “Excise Tax”), then Executive’s benefits hereunder
shall be either:

(i) provided to Executive in full; or

 

15



--------------------------------------------------------------------------------

(ii) provided to Executive only as to such lesser extent which would result in
no portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under the Excise Tax. Unless ARC
and Executive otherwise agree in writing, any determination required under this
Section 12(e) shall be made in writing in good faith by ARC’s tax advisors (the
“Accountants”). For purposes of making the calculations required by this
Section 12(e), the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code. ARC and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 12(e). ARC shall bear all costs the Accountants may reasonably incur in
connection with any calculations contemplated by this Section 12(e).

(f) 409A Compliance.

(i) 6-Month Delay Rule. Except as provided in paragraph (ii) below, in the event
that Executive is a “specified employee” (as defined in Section 409A(a)(2)(B)(i)
of the Code and regulations thereunder) at the time of the termination of his
employment with ARC, payment of all amounts subject to Section 409A of the Code
that would otherwise be made under Section 12 of this Agreement, including any
installments, may not be paid before a date that is six months and two days
after the date of termination from employment (including death). Such amounts
that otherwise would have been paid during such six-month period will be paid as
of the date that is six months and two days after the date of employment
termination.

 

16



--------------------------------------------------------------------------------

(ii) Exception. In the event that payment of amounts under Section 12 of this
Agreement at the time(s) of payment specified under its terms (without regard to
this Section 12(f)) does not cause any amount of the payment to fail to comply
with the provisions of Section 409A of the Code, and does not result in any
excise tax or additional tax penalty under Section 409A, then the six-month
delay rule of paragraph (i) above will not apply and payment of such amounts
will be made at the time(s) specified under the applicable terms of Section 12
of this Agreement without regard to this Section 12(f).

(iii) General Compliance. During the term of this Agreement, ARC and Executive
agree to modify and administer the Agreement to the extent possible to comply
with Section 409A of the Code and to avoid incurring any excise and other
additional tax liability that might be imposed on Executive or ARC.

13. Arbitration and Equitable Relief

(a) Arbitration. In consideration of Executive’s employment with ARC, its
promise to arbitrate all employment-related disputes and Executive’s receipt of
the compensation paid to Executive by ARC, at present and in the future,
Executive agrees that any and all controversies, claims, or disputes with anyone
(including ARC and any employee, officer, director, shareholder or benefit plan
of ARC in their capacity as such or otherwise) arising out of, relating to, or
resulting from Executive’s employment with ARC or the termination of that
employment with ARC, including any provision of this Agreement, shall be subject
to binding arbitration under the arbitration rules set forth in the California
Code of Civil Procedure section 1280 through 1294.2, including section 1283.05
collectively (the “Rules”) and pursuant to California law. Disputes which
Executive agrees to arbitrate, and hereby agrees to waive any right to a trial
by jury, include without limitation, any common law claims, statutory claims
under Title VII of the Civil Rights Act of 1964, the Americans With Disabilities
Act of 1990, the Age Discrimination In Employment Act of 1967, the Older Workers
Benefit Protection Act, the California Fair Employment And Housing Act, the
California Labor Code (except for workers compensation or unemployment insurance
claims), or ERISA, claims of harassment, discrimination or wrongful termination
and any other statutory claims under state or federal law.

 

17



--------------------------------------------------------------------------------

(b) Procedure. Any arbitration will be administered by JAMS and a neutral
arbitrator will be selected in a manner consistent with its rules for the
resolution of employment disputes. The arbitrator shall have the power to decide
any motions brought by any party to the arbitration, including motions for
summary judgment and/or adjudication and motions to dismiss and demurrers, prior
to any arbitration hearing. The arbitrator shall have the power to award any
remedies, including attorneys’ fees and costs, available under applicable law.
ARC will pay for any administrative or hearing fees charged by the arbitrator or
JAMS except that Executive shall pay the first $200.00 of any filing fees
associated with any arbitration Executive initiates. The arbitrator shall
administer and conduct any arbitration in a manner consistent with the Rules. To
the extent that the JAMS rules for the resolution of employment disputes
conflict with the Rules, the Rules shall take precedence. The decision of the
arbitrator shall be in writing.

(c) Remedy. Except as provided by the Rules and this Agreement, arbitration
shall be the sole, exclusive and final remedy for any dispute between ARC and
Executive. Accordingly, except as provided for by the Rules and this Agreement,
neither ARC nor Executive will be permitted to pursue court action regarding
claims that are subject to arbitration. Notwithstanding, the arbitrator will not
have the authority to disregard or refuse to enforce any lawful ARC policy, and
the arbitrator shall not order or require ARC to adopt a policy not otherwise
required by law which ARC has not adopted.

 

18



--------------------------------------------------------------------------------

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, ARC may also petition the court
for injunctive relief, notwithstanding any provision in this Agreement requiring
arbitration, where ARC alleges or claims a violation of this Agreement, or any
separate agreement between Executive and ARC regarding trade secrets,
confidential information or non-solicitation, or California Labor Code §2870. No
bond shall be required of ARC. Executive understands and agrees that any breach
or threatened breach of this Agreement or of any such separate agreement will
cause irreparable injury to ARC or its subsidiaries or affiliates and that money
damages will not provide an adequate remedy therefore, and Executive hereby
consents to the issuance of an injunction. In the event either Party seeks
injunctive relief, the prevailing party shall be entitled to recover reasonable
costs and attorney fees related thereto.

(e) Administrative Relief. This Agreement does not prohibit Executive from
pursuing an administrative claim with a local, state or federal administrative
body such as the Department of Fair Employment and Housing, the Equal Employment
Opportunity Commission or the Workers’ Compensation Board. This Agreement does,
however, preclude Executive from pursuing court action regarding any such claim.

(f) Voluntary Nature of Agreement. Executive acknowledges and agrees that he is
executing this Agreement voluntarily and without any duress or undue influence
by ARC or anyone else. Executive further acknowledges and agrees that he has
carefully read this Agreement, that he has asked any questions needed for him to
understand the terms, consequences and binding effect of this Agreement, and
that he fully understands this Agreement, including that he is waiving his right
to a jury trial. Finally, Executive acknowledges that he has been provided an
opportunity to seek the advice of an attorney of his choice before signing this
Agreement.

 

19



--------------------------------------------------------------------------------

14. Governing Law

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of California without regard to California conflict
of laws principles.

15. Release

In exchange for the benefits and other consideration under this Agreement to
which Executive would not otherwise be entitled, Executive shall enter into and
execute a release substantially in the form attached hereto as Exhibit A (the
“Release”) upon his termination of employment. Unless the Release is executed by
Executive and delivered to ARC within thirty (30) days after the termination of
Executive’s employment with ARC, Executive shall receive only the basic
severance benefits provided under Section 12(a) of this Agreement and no
additional benefits under Section 12 or the extended health insurance coverage
under Section 6 (b) of this Agreement.

16. Notices

Any notices or other communications desired or required under this Agreement
shall be in writing, signed by the Party making the same, and shall be deemed
delivered when personally delivered or on the second business day after the same
is sent by certified or registered mail, postage prepaid, addressed as follows
(or to such other address as may be designated by like written notice):

 

If to Executive:    At the last residential address known by ARC If to ARC:   
ARC Document Solutions, Inc.    1981 North Broadway, Suite 385    Walnut Creek,
CA 94596    Attn.: Legal Department

 

20



--------------------------------------------------------------------------------

17. Severability

In the event that any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

18. Assignment

Except as otherwise specifically provided herein, neither party shall assign
this Agreement or any rights hereunder without the consent of the other party,
and any attempted or purported assignment without such consent shall be void;
provided that Executive’s consent under this Agreement shall not be required
hereby for any of the transactions involving a Change of Control. This Agreement
shall otherwise bind and inure to the benefit of the parties hereto and their
respective successors, assigns, heirs, legatees, devisees, executors,
administrators and legal representatives.

19. Entire Agreement

This Agreement contains the entire agreement of the parties and supersedes all
prior or contemporaneous negotiations, correspondence, understandings and
agreements between the parties regarding the subject matter of this agreement.
Any prior employment agreement, bonus agreement or other compensation agreement
between Executive and ARC or any predecessor, subsidiary or affiliate of ARC, is
hereby amended and superseded as of the Effective Date. This Agreement may not
be amended or modified except in writing signed by both parties.

 

21



--------------------------------------------------------------------------------

20. Waiver

If either Party waives any breach of any provisions of this Agreement, he or it
shall not thereby be deemed to have waived any preceding or succeeding breach of
the same or any other provision of this agreement.

21. Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first hereinabove set forth.

 

ARC DOCUMENT SOLUTIONS, INC.

a Delaware corporation

    EXECUTIVE By:             Dilantha Wijesuriya    
Kumarakulasingam Suriyakumar Title:   Chief Operations Officer    

 

22



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

I understand that my position with ARC Document Solutions, Inc. (“ARC”)
terminated effective             (the “Separation Date”). ARC has agreed that if
I choose to sign this Agreement, ARC will pay me severance benefits (minus the
standard withholdings and deductions) pursuant to the terms of the Amended and
Restated Executive Employment Agreement entered into on May 17, 2014 between
myself and ARC (the “Severance Benefits”). I understand that I am not entitled
to the Severance Benefits unless I sign this Agreement. I understand that in
addition to the Severance Benefits, ARC will pay me all of my accrued salary and
vacation, to which I am entitled by law.

In consideration for the Severance Benefits I am receiving under this Agreement,
I agree not to use or disclose any of ARC’s proprietary information without
written authorization from ARC, to immediately return all Company property and
documents (including all embodiments of proprietary information) and all copies
thereof in my possession or control, and to release ARC and its officers,
directors, agents, attorneys, employees, shareholders, and affiliates from any
and all claims, debts, liabilities, demands, causes of action, attorneys’ fees,
damages, or obligations of every kind and nature, whether they are known or
unknown, arising at any time prior to the date I sign this Agreement. This
general release includes, but is not limited to: all federal and state statutory
and common law claims, claims related to my employment or the termination of my
employment or related to breach of contract, tort, wrongful termination,
discrimination, wages or benefits, or claims for any form of compensation. This
release is not intended to release any claims I have or may have against any of
the released parties for (a) indemnification as a director, officer, agent or
employee under applicable law, charter document or agreement, (b) severance and
other termination benefits under my employment agreement and any related written
documents, (c) health or other insurance benefits based on claims already
submitted or which are covered claims properly submitted in the future,
(d) vested rights under pension, retirement or other benefit plans, or (e) in
respect of events, acts or omissions occurring after the date of this Release
Agreement.

 

23



--------------------------------------------------------------------------------

In releasing claims unknown to me at present, I am waiving all rights and
benefits under Section 1542 of the California Civil Code, and any law or legal
principle of similar effect in any jurisdiction:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this release, (c) I have twenty-one (21) days within which to
consider this release (although I may choose to voluntarily execute this release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Agreement; (e) this Agreement will not be effective until the eighth
day after this Agreement has been signed both by me and by ARC (“Effective
Date”); and I will not be paid any of the Severance Benefits until this
Agreement has become effective.

 

24



--------------------------------------------------------------------------------

This Agreement constitutes the complete, final and exclusive embodiment of the
entire agreement between ARC and me with regard to the subject matter hereof I
am not relying on any promise or representation by ARC that is not expressly
stated herein. This Agreement may only be modified by a writing signed by both
me and a duly authorized officer of ARC. I accept and agree to the terms and
conditions stated above:

 

ARC DOCUMENT SOLUTIONS, INC., a

Delaware corporation

    EXECUTIVE By:  

 

   

 

 

 

    Kumarakulasingam Suriyakumar       Address:  

 

Title:  

 

     

 

 

25